UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 16-6351


COREY D. GREENE,

                Plaintiff - Appellant,

          v.

OFFICER ROBERSON,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:12-ct-03178-D)


Submitted:   August 25, 2016                 Decided:   August 30, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Corey D. Greene, Appellant Pro Se.        Judith Maria Estevez,
Assistant Attorney General, Joseph Finarelli, Special Deputy
Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Corey D. Greene seeks to appeal the district court’s orders

granting Defendant Roberson’s motion for summary judgment and

denying Greene’s Fed. R. Civ. P. 59(e) motion and his Fed. R.

Civ. P. 60(b) motion.       We dismiss in part and affirm in part.

      In civil actions in which the United States is not a party,

parties are accorded 30 days after the entry of final judgment

to note an appeal.          Fed. R. App. P. 4(a)(1)(A).                If a party

files a Rule 59 motion to alter or amend the judgment, the time

for filing a notice of appeal starts to run upon the entry of

the   order    disposing      of     the       motion.        Fed.    R.   App.   P.

4(a)(4)(A)(iv).       The timely filing of a notice of appeal, as

established by the provisions of Rule 4(a), is a jurisdictional

requirement.      Bowles v. Russell, 551 U.S. 205, 214 (2007).

      Here, the district court entered judgment against Greene on

February    17,    2015,    and     denied      his    Rule   59(e)    motion     for

reconsideration      on    August    11,       2015.     Accordingly,      Greene’s

notice of appeal had to be filed no later than September 10,

2015. 1   Because Greene did not file a notice of appeal within 30

days of the district court’s order, did not seek an extension of

      1Greene’s August 2015 Rule 60(b) motion to vacate does not
affect the calculation of the deadline for his notice of appeal
because it was not filed within 28 days of the entry of the
judgment Greene sought to vacate.        See Fed. R. App. P.
4(a)(4)(A)(vi).



                                           2
the appeal period, and could not now move to reopen the time to

file an appeal, 2 this court lacks jurisdiction to consider his

appeal of the district court’s orders granting the motion for

summary   judgment   and   denying    the   Rule    59(e)   motion   for

reconsideration.     Accordingly, we dismiss this portion of the

appeal.

      Greene did timely appeal the district court’s order denying

his Rule 60(b) motion to vacate.        We have reviewed the record

and find no reversible error.        Accordingly, we affirm for the

reasons stated by the district court.        Greene v. Roberson, No.

5:12-ct-03178-D (E.D.N.C. Feb. 23, 2016).          Because no in-court

hearings were held, we deny Greene’s motion for a transcript at

the   government’s   expense.   We    dispense     with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                     DISMISSED IN PART;
                                                       AFFIRMED IN PART




      2The district court lacks authority to grant a motion to
reopen the time to file an appeal if the motion is filed more
than 180 days after the judgment or order is entered.  Fed. R.
App. P. 4(a)(6)(B).



                                 3